DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/306,459, filed on 11/30/2018 in which claims 1-20 are presented for examination.
Response to Remarks
	In Remarks filed on 4/9/2021, no claims were cancelled; claims 1 and 13 were amended; no new claims were added.
Claims 1-20 are pending, of which claims 1, 13, and 14 are in independent form.
Response to Arguments
Applicant’s arguments in view of amendment of claims have been considered carefully and respectfully but are moot in view of a new ground of rejection.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 13, and 14 are in independent form.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otterstedt et al. (US 2014/0126306 A1) hereinafter Otterstedt, in view of Kim et al. (US 2015/0055417 A1) hereinafter Kim.

As to claim 1, Otterstedt teaches a cryptographic device (see para. [0007]), comprising: 
a non-volatile memory, the non-volatile memory including multiple memory cells that are programmed or not-programmed, a range of the memory storing data (see Fig. 1, NVM 110 with memory cells 112)
a memory read-out unit configured to operate in a regular read-out mode and a PUF read-out mode (see para. [0043] and [0057]), the memory read-out unit including: 
a selector arranged to receive a selector signal ,
see para. [0043], e.g. read conditions determined in step 1; see also para. [0057], [0097], [0121]), and 
in the PUF read-out mode, the memory read-out unit being arranged to apply a second voltage to selected programmed memory cells to read a noisy bit string from the memory (see para. [0046] and [0047], e.g., different predetermined read conditions and read all cells in the range to regenerate the key from the result; see para. [0057), and 
a controller (see Fig. 1, memory controller 120) arranged to 
send the selector signal to the selector configuring the memory read-out unit in the regular read-out mode, and reading the memory range to obtain the data (see para. [0116] and [0121]), and 
send the selector signal to the selector configuring the memory read-out unit for the PUF read-out mode, and obtaining a noisy bit string from the memory range. (see para. [0116] and [0121]).
Otterstedt does not explicitly teach but Kim teaches the following limitations – wherein based on the received selector signal, the selector is arranged to configure the memory read-out unit to switch from the regular read-out mode to the PUF read-out mode or reading the same memory, or to switch from the PUF read-out mode to the regular read-out mode for reading the same memory (see para. [0074] “[0074] In order for the flash memory controller 10 illustrated in FIG. 1 to operate flash memory cells as a PUF circuit, a program voltage condition, an erase voltage condition and a read reference voltage level have values different from those of common flash memory cells.” The examiner notes that the flash momory controller 10 can select among and switch between PUF mode and the common flash memory mode (i.e., memory read-out mode).; see [0075] “…the same cells may be selectively operated as flash memory cells and a PUF circuit. In order to implement this, two methods may be used. The first method is implemented in such a manner that memory mode and PUF mode are set up based on a system and, for example, when a user issues a command in PUF mode, the CPU 12 of the flash memory controller 10 changes the program voltage condition, the erase voltage condition and the read reference voltage by controlling the voltage adjustment unit 14.” The examiner notes that the same range of cells can be used as both memory mode (i.e., memory read-out mode) and PUF mode and that the flash memory controller can obtain user directed operation mode of either PUF mode or memory mode that would properly modify one or more voltage values to generate a PUF voltage value different from the memory voltage value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Otterstedt and Kim before him or her, to modify the scheme of Otterstedt by including Kim. The suggestion/motivation for doing so would have been to controlling operation flash memory to provide  a PUF-capable flash memory for the same flash memory cells on top of already existing common flash memory functions by enabling a controlling unit to provide a different voltage value in response to a user selected command of PUF mode, as briefly discussed in Kim, para. [0016]-[0021].
As to claims 13-15, limitations of claims 13-15 are similar to those of claim 1 and thus claims 13-15 are rejected for the same reason as claim 1.
As to claim 2, in view of claim 1, Otterstedt teaches wherein the controller is arranged to execute or render the data obtained from the memory range in regular read-out mode (see para. [0091], [0116], e.g., cell signal inputs of the plurality of sense amplifiers 180a to 180n as a normal operation as a memory). 
As to claim 3, in view of claim 1, Otterstedt teaches wherein the controller is arranged to determine a device identifier or cryptographic key from at least part of the noisy bit string read from the memory range in PUF read-out mode (see para. [0040]).
As to claim 4, in view of claim 1, Otterstedt teaches a non-volatile helper data memory arranged to store helper data including redundancy information for the noisy bit string, and a validation unit arranged to correct the noisy bit string using helper data in the helper data memory (see para. [0040], [0107], [0115], and [0128]-[0129]).
As to claim 5, in view of claim 4, Otterstedt teaches wherein: the controller is arranged to determine a cryptographic verification key from at least part of the corrected noisy bit string, the non-volatile helper data memory is arranged to store an authentication token previously computed over the helper data and/or a second voltage indicator indicating the second voltage applied by the memory read-out unit using the verification key, and the validation unit is arranged to verify the authentication token using the verification key (see para. [0129]).
As to claim 7, in view of claim 1, Otterstedt teaches wherein the memory includes a first memory range and a second memory range, the controller being arranged to: read the first memory range in PUF read-out mode, obtaining a first noisy bit string, read the second memory range in PUF read-out mode, obtaining a second noisy bit string, see para. [0128]-[0129]).
As to claim 8, in view of claim 1, Otterstedt teaches wherein the second voltage is higher than the first voltage, and wherein the device is arranged to erase and re-program a programmed memory cell (see Fig. 8, see para. [0059], [0060]). 
As to claim 9, in view of claim 1, Otterstedt teaches wherein: the cryptographic device is arranged to receive the second voltage indicator from external of the cryptographic device, or the cryptographic device includes a non-volatile memory arranged to store the second voltage indicator (see para [0096], e.g., memory controller configured to store the selected read condition). 
As to claim 10, in view of claim 1, Otterstedt teaches a voltage unit, the voltage unit being arranged to: perform multiple read-outs of a range of the memory in PUF read-out mode using different second voltages, determine a number of 1 or 0 bits in the noisy bit string for different second voltages, and select a second voltage of the different second voltages for which the number of 1 bits in the corresponding noisy bit string is closest to a selection criterion (see para. [0096], [0097], [0105], and [0121]).
As to claim 11, in view of claim 1, Otterstedt teaches wherein: the memory cells are flash memory cells, EEPROM memory cells, ROM memory cells, and/or PCM memory cells (see para. [0118]). 
As to claim 12, in view of claim 1, Otterstedt teaches wherein a first voltage applied to a not-programmed memory cell causes a current detectable by the read-out unit, the first voltage applied to a programmed memory cell not causing the current detectable by the read-out unit (see para. [0123]-[0127]
As to claim 16, in view of claim 2, Otterstedt teaches wherein the controller is arranged to determine a device identifier or cryptographic key from at least part of the noisy bit string read from the memory range in PUF read-out mode (see para. [0040]).
As to claim 17, in view of claim 2, Otterstedt teaches a non-volatile helper data memory arranged to store helper data including redundancy information for the noisy bit string, and a validation unit arranged to correct the noisy bit string using helper data in the helper data memory (see para. [0040], [0107], [0115], and [0128]-[0129]).
As to clam 18, in view of claim 3, Otterstedt teaches a non-volatile helper data memory arranged to store helper data including redundancy information for the noisy bit string, and a validation unit arranged to correct the noisy bit string using helper data in the helper data memory  (see para. [0040], [0107], [0115], and [0128]-[0129]).
As to claim 19, in view of claim 2, Otterstedt teaches wherein the memory includes a first memory range and a second memory range, the controller being arranged to: read the first memory range in PUF read-out mode, obtaining a first noisy bit string, read the second memory range in PUF read-out mode, obtaining a second noisy bit string, and read the second memory range in regular read-out mode, obtaining at least a part of helper data for the second noisy bit string (see para. [0128]-[0129]).
As to claim 20, in view of claim 3, Otterstedt teaches wherein the memory includes a first memory range and a second memory range, the controller being arranged to: read the first memory range in PUF read-out mode, obtaining a first noisy bit string, read the second memory range in PUF read-out mode, obtaining a second noisy bit string, and read the second memory range in regular read-out mode, obtaining at least a part of helper data for the second noisy bit string (see para. [0128]-[0129]).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497